Citation Nr: 0119718	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-08 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the request for waiver of overpayment of apportioned 
Department of Veterans Affairs (VA) benefits was timely 
filed.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served a period of honorable active duty from 
April 1975 to April 1979.  The claimant is the custodian of 
the veteran's minor child.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from decisions 
issued by the Committee of Waivers and Compromises 
(Committee) of the VA Debt Management Center (DMC) in St. 
Paul, Minnesota and the Regional Office (RO) in St. 
Petersburg, Florida.


REMAND

In her May 1999 substantive appeal with attached VA Form 21-
4138, the claimant requested a hearing at the RO before a 
Board Member and requested to be scheduled for a 
videoconference hearing.  In August 1999, the RO sent the 
claimant a letter requesting clarification of the hearing 
request, no response was received.  Thus, the RO indicated 
that the claimant would be scheduled for a hearing before a 
Member of the Board.  However, in May 2001, the RO sent a 
letter to the veteran advising that he had been scheduled for 
a videoconference hearing on July 17, 2001.  The Board notes 
that letter was addressed to the veteran, but sent to the 
claimant's address.  Evidence indicates that there was no 
appearance at the hearing.  As there is no indication that 
the claimant has withdrawn her request for a hearing, the 
claimant should be scheduled for a hearing before a Member of 
the Board at the RO.   

Additionally, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should first review the claims 
file and ensure that any notification 
requirements and/or development actions 
applicable to the claimant's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  

2.  Then the RO should schedule the 
claimant for a Travel Board hearing in 
accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  The RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to her at her current 
address of record.  The claimant is 
advised that if she desires to withdraw 
the hearing request prior to the hearing, 
she may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The claimant need take no action unless otherwise 
notified.  The claimant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

